Exhibit 10.29

BENEFITFOCUS.COM, INC.

EMPLOYMENT AGREEMENT

THIS AGREEMENT (the “Agreement”), is made and entered into this 30th day of June
2017, by and between: Benefitfocus.com, Inc., having its principal place of
business at 100 Benefitfocus Way, Charleston, SC 29492, (hereinafter referred to
as “Benefitfocus”) and Jonathon Dussault whose present address is: 353 Ralston
Creek Street, Daniel Island, SC 29492 (hereinafter referred to as the
“Associate”).

1.

Employment. Benefitfocus hereby agrees to employ the Associate in the capacity
of Chief Financial Officer, upon the terms and conditions set out herein, and
the Associate accepts such employment.

2.

Term. The term of this Agreement shall commence upon execution, and your
employment shall commence on August 14, 2017. The Associate understands and
acknowledges that employment is “at will” and is terminable at any time at the
will of Benefitfocus or the Associate, notwithstanding any other provisions of
this Agreement, including Section 19 hereof. This Agreement shall remain in
force until terminated at the will of either party or as described in Section 19
of this Agreement.

3.

Duties. The Associate shall perform, for Benefitfocus, the duties set out in the
attached Exhibit A entitled “Job Description,” which is incorporated herein and
made a part of this Agreement, along with those other duties as may be assigned
to Associate from time to time by Benefitfocus’ Chief Executive Officer or their
designee.

4.

Compensation. The Associate’s initial compensation shall be paid in accordance
with that outlined in Exhibit B entitled “Compensation Program,” which is
incorporated herein and made a part hereof, and is subject to review in
accordance with then current compensation practices of Benefitfocus.

5.

Extent of Services. The Associate shall devote his entire time, attention, and
energies to Benefitfocus’ business and shall not, during the term of this
Agreement, be engaged in any other business activity that conflicts with, or
takes the Associate’s time or attention away from, the Associate’s work for
Benefitfocus, whether or not such business activity is pursued for gain, profit
or other pecuniary advantage. The Associate further agrees that he or she will
perform all of the duties assigned to the Associate to the best of his or her
ability and in a manner satisfactory to Benefitfocus, that he or she will
truthfully and accurately maintain all records, preserve all such records, and
make all such reports as Benefitfocus may require; that he or she will fully
account for all money and all of the property of Benefitfocus of which the
Associate may have custody and will pay over and deliver the same whenever and
however the Associate may be directed to do so.

6.

Expenses. Benefitfocus agrees to reimburse the Associate for travel and other
expenses incurred while conducting business on behalf of Benefitfocus as long as
they are reasonable and approved by Benefitfocus and comply with government
regulations covering such expenses for business purposes. Such expenses will be
stated on a Benefitfocus furnished expense form, have required receipts, be
signed by the Associate, and sent to Benefitfocus for approval and
reimbursement,

 

CONFIDENTIAL &
PROPRIETARY                                                                                                              1

BENEFITFOCUS.COM,
INC.                                                                                                                                                   (02/2016)

--------------------------------------------------------------------------------

 

all in accordance with Benefitfocus’ reimbursement policies and procedures as
may be in effect from time to time.

7.

Covenant Not to Disclose Trade Secrets and Confidential Information.

 

a.

As an employee of Benefitfocus, the Associate will be exposed to “Trade Secrets”
and “Confidential Business Information” (as those terms are defined below).
“Trade Secrets” shall mean information or data of or about Benefitfocus or any
affiliated entity, including, but not limited to, technical or non-technical
data, formulas, patterns, compilations, programs, devices, methods, techniques,
drawings, processes, financial data, financial plans, products plans, or lists
of actual or potential customers, clients, distributors, or licensees, that: (i)
derive economic value, actual or potential, from not being generally known to,
and not being readily ascertainable by proper means by, other persons who can
obtain economic value from their disclosure or use; and (ii) are the subject of
efforts that are reasonable under the circumstances to maintain their secrecy.
To the extent that the foregoing definition is inconsistent with a broader
definition of “trade secret” under applicable law, the latter definition shall
govern for purposes of interpreting the Associate’s obligations under this
Agreement. Except as required to perform his or her obligations under this
Agreement or except with Benefitfocus’ prior written permission, the Associate
shall not use, redistribute, market, publish, disclose or divulge to any other
person or entity any Trade Secrets of Benefitfocus. The Associate’s obligations
under this provision shall remain in force (during or after the Term) for so
long as such information or data shall continue to constitute a “trade secret”
under applicable law. The Associate agrees to cooperate with any and all
confidentiality requirements of Benefitfocus and the Associate shall immediately
notify Benefitfocus of any unauthorized disclosure or use of any Trade Secrets
of which the Associate becomes aware.

 

b.

The Associate agrees to maintain in strict confidence and, except as necessary
to perform his or her duties for Benefitfocus, not to use or disclose any
Confidential Business Information at any time, during the term of his or her
employment or for a period of one (1) year after the Associate’s last date of
employment, so long as the pertinent data or information remains Confidential
Business Information. “Confidential Business Information” shall mean any
non-public Information of a competitively sensitive or personal nature, other
than Trade Secrets, acquired by the Associate, directly or indirectly, in
connection with the Associate’s employment (including his or her employment with
Benefitfocus prior to the date of this Agreement), including (without
limitation) oral and written information concerning Benefitfocus or its
affiliates relating to financial position and results of operations (revenues,
margins, assets, net income, etc.), annual and long-range business plans,
marketing plans and methods, account invoices, oral or written customer
information, and personnel information. Confidential Business Information also
includes information recorded in manuals, memoranda, projections, minutes,
plans, computer programs, and records, whether or not legended or otherwise
identified by Benefitfocus and its affiliates as Confidential Business
Information, as well as information which is the subject of meetings and
discussions and not so recorded; provided, however, that Confidential Business
Information shall not include information that is generally available to the
public, other than as a result of disclosure, directly or indirectly, by the
Associate, or that was available to the Associate on a non-confidential basis
prior to its disclosure to the Associate.

CONFIDENTIAL &
PROPRIETARY                                                                                                               2

BENEFITFOCUS.COM,
INC.                                                                                                                                                    (02/2016)

--------------------------------------------------------------------------------

 

 

c.

Without limiting any of the foregoing, Associate acknowledges that Trade Secrets
and Confidential Business Information exist in all formats in which information
is preserved, including electronic, print, or any other form, and that each term
includes all originals, copies, notes, or other reproductions or replicas
thereof.

 

d.

Upon termination of employment, the Associate shall leave with Benefitfocus all
Trade Secrets, Confidential Business Information, and any other business records
relating to Benefitfocus and its affiliates including, without limitation, all
contracts, calendars, and other materials or business records concerning its
business or customers, including all physical, electronic, and computer copies
thereof, whether or not the Associate prepared such materials or records
himself, and Associate shall retain no copies of any such materials.  In
addition, upon termination of employment, Associate will immediately return to
Benefitfocus all other property whatsoever of Benefitfocus in his possession or
under his control.  If requested, Associate shall certify in writing to
Benefitfocus that no such materials are in his possession.

 

e.

As set forth above, the Associate shall not disclose Trade Secrets or
Confidential Business Information. However, nothing in this Section 7 shall
prevent the Associate from (i) disclosing Trade Secrets or Confidential Business
Information pursuant to a court order or court-issued subpoena, so long as the
Associate first notifies Benefitfocus of said order or subpoena in sufficient
time to allow Benefitfocus to seek an appropriate protective order, and provided
that Associate only discloses such information as he or she is actually required
to disclose, or (ii) from reporting violations of law to any governmental agency
or entity, or otherwise making disclosures that are protected under a
whistleblower any law. The Associate agrees that if he or she receives any
formal or informal discovery request, court order, or subpoena requesting that
the Associate disclose Trade Secrets or Confidential Business Information, he or
she will immediately notify Benefitfocus and provide Benefitfocus with a copy of
said request, court order, or subpoena.

8.

Covenant Not to Solicit Customers.

 

a.

The Associate covenants and agrees that during his or her employment and for a
period of one (1) year following the date of termination of the Associate’s
employment with Benefitfocus, for any reason, whether by the Associate or
Benefitfocus, the Associate shall not (except on behalf of or with the prior
written consent of Benefitfocus) either directly or indirectly, on the
Associate’s own behalf or in the service or on behalf of others, (i) solicit,
divert or appropriate to or for a Competing Business (as defined below), or (ii)
attempt to solicit, divert, or appropriate to or for a Competing Business, any
person or entity that was a customer or prospective customer of Benefitfocus on
the date of termination and with whom the Associate had direct material contact
within six months of the Associate’s last date of employment. For purposes of
this Agreement, the term “Competing Business” shall mean the business of
offering human resource management and benefit administration services to
companies via a Web-based system.

 

b.

The Associate recognizes and acknowledges that Benefitfocus’ customers and the
specific needs of such customers are essential to the success of its business
and its continued goodwill and that its customer list and customer information
constitute a property

CONFIDENTIAL &
PROPRIETARY                                                                                                               3

BENEFITFOCUS.COM,
INC.                                                                                                                                                    (02/2016)

--------------------------------------------------------------------------------

 

 

interest of Benefitfocus, having been developed by Benefitfocus at great effort
and expense.

9.

Covenant Not to Solicit Employees/Consultants. The Associate covenants and
agrees that during his or her employment and for a period of one (1) year
following the date of termination of the Associate’s employment with
Benefitfocus, for any reason, whether by Associate or Benefitfocus, Associate
will not, either directly or indirectly, on the Associate’s own behalf or in the
service or on behalf of others, (i) solicit, divert, or hire away, or (ii)
attempt to solicit, divert, or hire away any employee of or consultant to
Benefitfocus or any of its affiliates engaged or experienced in the Business (as
defined herein), regardless of whether the employee or consultant is full-time
or temporary, the employment or engagement is pursuant to written agreement, or
the employment is for a determined period or is at will. For purposes of this
Agreement, the term “Business” shall mean the business of offering human
resource management and benefit administration services to companies via a
Web-based system.

10.

Covenant Not to Compete. The Associate covenants and agrees that during his or
her employment and for a period of one (1) year following the termination of the
Associate’s employment with Benefitfocus (by either party and regardless of the
reason for such termination), Associate will not, hold a position based in or
with responsibility for all or part of the Restricted Territory (as defined
below), with any Competing Business (as defined above) whether as employee,
consultant, or otherwise, in which Associate will have duties, or will perform
or be expected to perform services for such Competing Business, that is or are
the same as or substantially similar to the position held by Associate or those
duties or services actually performed by Associate for Benefitfocus within the
twelve (12) month period immediately preceding the termination of Associate’s
employment with Benefitfocus, or in which Associate will use or disclose or be
reasonably expected to use or disclose any confidential or proprietary
information of Benefitfocus for the purpose of providing, or attempting to
provide, such Competing Business with a competitive advantage with respect to
the Business.  As used herein, “Restricted Territory” means the United States of
America, it being understood that Benefitfocus’ business is nationwide in scope,
provided, however, that if a court of competent jurisdiction determines that the
foregoing definition is too broad to be enforced under applicable law, then the
parties agree that “Restricted Territory” will mean any State, province, or
similar political subdivision to which Associate directed, or in which Associate
performed, employment-related activities on behalf of Benefitfocus at the time
of, or during the twelve (12) month period prior to, the termination of
Associate’s employment with Benefitfocus for any reason.

11.

Covenants are Independent. The covenants on the part of the Associate contained
in paragraphs 7, 8, 9, 10, 24 and 25 hereof, as well as in each subsection
thereof, shall each be construed as agreements independent of each other and of
any other provision in this Agreement and the unenforceability of one shall not
affect the remaining covenants.

12.

Consideration. The Associate acknowledges and agrees that valid consideration
has been given to the Associate by Benefitfocus in return for the promises of
the Associate set forth herein, including the promise of additional compensation
to which the Associate was not entitled prior to the execution of this
Agreement.

13.

Extension of Periods. Each of the time periods described in this Agreement shall
be automatically extended by any length of time during which the Associate is in
breach of the corresponding

CONFIDENTIAL &
PROPRIETARY                                                                                                               4

BENEFITFOCUS.COM,
INC.                                                                                                                                                    (02/2016)

--------------------------------------------------------------------------------

 

covenant contained herein. The provisions of this Agreement shall continue in
full force and effect throughout the duration of the extended periods.

14.

Reasonable Restraint. It is agreed by the parties that the foregoing covenants
in this Agreement are necessary for the legitimate business interests of
Benefitfocus and impose a reasonable restraint on the Associate in light of the
activities and Business of Benefitfocus on the date of the execution of this
Agreement.

15.

Notices. Any notice required or desired to be given under this Agreement shall
be given in writing, sent by certified mail, return receipt requested, to his or
her residence as shown in the records of Benefitfocus in the case of the
Associate, or to its principal place of business to the attention of General
Counsel, in the case of Benefitfocus.

16.

Waiver of Breach. The waiver by Benefitfocus of a breach of any provision of
this Agreement by the Associate shall not operate or be construed as a waiver of
any subsequent breach by the Associate. No waiver shall be valid unless in
writing and signed by Benefitfocus.

17.

Assignment. The Associate acknowledges that the services to be rendered by the
Associate are unique and personal. Accordingly, the Associate may not assign any
of his or her rights or delegate any of his or her duties or obligations under
this Agreement. The rights and obligations of Benefitfocus under this Agreement
shall inure to the benefit of and shall be binding upon the successors and
assigns of Benefitfocus. The Associate agrees that this Agreement, and the
covenants contained herein, may be assigned by Benefitfocus to any successor
company.

18.

Paid Time Off. Associate will be eligible to receive paid time off in accordance
with Benefitfocus’ paid time off policies as detailed in its Associate Handbook,
the provisions of which are subject to change on a prospective basis.

19.

Termination. Either party may terminate this Agreement at any time, with or
without cause. In the event that Associate chooses to resign his employment,
Benefitfocus requests fourteen (14) days written notice to Benefitfocus. In such
event, the Associate shall continue (if agreed to by Benefitfocus) to render his
services and shall be paid his regular compensation up to the date of
termination.

20.

Entire Agreement; Amendment. This Agreement, and attached Exhibits, contain the
entire understanding of the parties with respect to the subject matter hereof
and supersedes all prior agreements (whether written or oral and whether express
or implied) between the parties to the extent related to such subject
matter.  It may be changed only by an Agreement in writing, signed by the
parties hereto.

21.

Construction of Agreement. Should any of the provisions or terms of this
Agreement require judicial interpretation, it is agreed that the court
interpreting or construing this Agreement shall not apply a presumption that
such provision(s) or term(s) shall be more strictly construed against one party
by reason of the rule of construction that a document is to be construed more
strictly against the party who prepared it, it being agreed that all parties
have participated in the preparation and review of this Agreement and have had
the opportunity to be represented by counsel.

CONFIDENTIAL &
PROPRIETARY                                                                                                               5

BENEFITFOCUS.COM,
INC.                                                                                                                                                    (02/2016)

--------------------------------------------------------------------------------

 

22.

Arbitration; Governing Law; and Venue. This Agreement, and all transactions
contemplated hereby, shall be governed by, construed and enforced in accordance
with the laws of the State of South Carolina. The parties agree that any
dispute, controversy or claim arising out of or related to this Agreement or any
breach of this Agreement shall be submitted to and decided by binding
arbitration in South Carolina. Arbitration shall be administered exclusively by
American Arbitration Association and shall be conducted by a neutral arbitrator
consistent with the rules, regulations and requirements thereof, including
discovery, which can be accessed at www.adr.org, as well as any requirements
imposed by state law.  The parties agree to arbitrate solely on an individual
basis, and that this agreement does not permit class arbitration or any claims
brought as a plaintiff or class member in any class or representative
arbitration proceeding.  The arbitral tribunal may not consolidate more than one
person's claims, and may not otherwise preside over any form of a representative
or class proceeding.  Any award of the Arbitrator(s), is final and binding, and
may be entered as a judgment in any court of competent jurisdiction. In the
event the prohibition on class arbitration is deemed invalid or unenforceable,
then the remaining portions of the arbitration agreement will remain in force.

23.

Work Facilities. The Associate shall be provided with such other facilities and
services as are suitable to the Associate’s position and appropriate for the
performance of his or her duties. In the case of an Associate performing the
sales duties and located remote to the main office, it is expected that the
Associate will maintain some form of office at his or her residence, which
contains the necessary equipment to perform the assigned duties.

24.

Severability. To the extent that any provision or language of this Agreement is
deemed unenforceable, by virtue of the scope of the business activity prohibited
or the length of time the activity is prohibited, Benefitfocus and Associate
agree that this Agreement shall be enforced to the fullest extent permissible
under the laws and public policies of the State of South Carolina.

25.

Remedies for Breach. The Associate recognizes and agrees that a breach by the
Associate of any covenant contained in this Agreement would cause immeasurable
and irreparable harm to Benefitfocus. In the event of a breach or threatened
breach of any covenant contained herein, Benefitfocus shall be entitled to
temporary and permanent injunctive relief, restraining the Associate from
violating or threatening to violate any covenant contained herein, as well as
all costs and fees incurred by Benefitfocus, including attorneys’ fees, as a
result of the Associate’s breach or threatened breach of the covenant.
Benefitfocus and the Associate agree that the relief described herein is in
addition to such other and further relief as may be available to Benefitfocus at
equity or by law. Nothing herein shall be construed as prohibiting Benefitfocus
from pursuing any other remedies available to it for such breach or threatened
breach, including the recovery of damages from the Associate.

26.

Additional Representations and Warranties of Associate. Indemnification by
Associate. The Associate acknowledges and agrees that: (i) the covenants
contained in this Agreement are the essence of this Agreement; (ii) the
Associate has received good, adequate and valuable consideration for each of
these covenants; (iii) each of these covenants is reasonable and necessary to
protect and preserve the interests and properties of Benefitfocus; (iv) each of
these covenants in this Agreement is separate, distinct and severable not only
from the other covenants but also from the remaining provisions of this
Agreement; (v) the unenforceability of any covenants or agreements shall not
affect the validity or enforceability of any of the other covenants or
agreements or any other provision or provisions of this Agreement; and (vi) if
the

CONFIDENTIAL &
PROPRIETARY                                                                                                               6

BENEFITFOCUS.COM,
INC.                                                                                                                                                    (02/2016)

--------------------------------------------------------------------------------

 

covenants herein shall ever be deemed to exceed the time, activity, or
geographic limitations permitted by applicable law, then such provisions shall
be and hereby are reformed to the maximum time, activity, or geographical
limitations permitted by applicable law. The Associate represents and warrants
that his acceptance of employment with Benefitfocus has not been improperly
induced with respect to any prior employment and the performance of his duties
hereunder will not conflict with, or result in a violation of, a breach of, or a
default under any contract, agreement, or understanding to which he is a party
or is otherwise bound, including any non-solicitation, non-competition, or other
similar covenant or agreement of a prior employer.

27.

At-Will Employment. THE ASSOCIATE UNDERSTANDS AND AGREES THAT THIS AGREEMENT
SHALL IN NO WAY IMPOSE UPON BENEFITFOCUS ANY OBLIGATION TO EMPLOY THE ASSOCIATE
OR TO CONTINUE THE ASSOCIATE’S EMPLOYMENT FOR ANY LENGTH OF TIME. THE EMPLOYMENT
BY BENEFITFOCUS IS, AND AT ALL TIMES SHALL REMAIN, IN THE ABSOLUTE DISCRETION OF
BENEFITFOCUS, WHICH EMPLOYMENT MAY BE TERMINATED BY THE ASSOCIATE OR
BENEFITFOCUS AT WILL.

Signed, sealed and delivered in the presence of:

BENEFITFOCUS

ASSOCIATE

 

 

 

              /s/ Shawn Jenkins             

By:        Shawn Jenkins                   

Its:        Chief Executive Officer    

 

Date:    6-30-2017                          

 

 

 

 

              /s/Jonathon Dussault            

By:        Jonathon Dussault                  

 

 

Date:     6-30-2017                                

 

CONFIDENTIAL &
PROPRIETARY                                                                                                               7

BENEFITFOCUS.COM,
INC.                                                                                                                                                    (02/2016)

--------------------------------------------------------------------------------

 

EXHIBIT A

Chief Financial Officer Job
Description

 

Exhibit A to Employment Agreement dated June 30, 2017.

 

Reporting to the Chief Executive Officer, the Chief Financial Officer will have
responsibility for leading and managing Benefitfocus global finance and
accounting function. He/she will also serve as a business partner to the
President and Chief Operating Officer and the top management team and will
participate in the development and execution of the company’s strategic and
business plans. He/she will also be a key spokesperson for the company, working
directly with analysts to clearly articulate BF’s strategic direction. The CFO
must be a “business person” with a strong financial and operational grounding
who is also capable of building a strong finance team that can deliver results.

 

Specific duties include:

•

Providing day to day oversight of the financial operations of the company while
ensuring that the numbers are completely accurate and appropriate controls are
in place.

 

•

Building a “world class” team with an operational focus and superior
capabilities in all areas of Finance.

 

•

Continuously evaluating the financial infrastructure and making enhancements as
necessary to ensure strong financial controls and processes.

 

•

Ensuring the existence of “best in class” processes, systems, and people to
deliver accurate and timely financial and management information to the firm and
its investors.

 

•

Establishing and maintaining financial reporting and disclosure practices
consistent with the highest standards of ethics and compliance.

 

•

Communicating with the Board and serving as a spokesperson for the Company to
the financial community, in conjunction with the CEO.

 

•

Participating as a strategic partner in the development of the corporation's
annual and strategic plans.

 

•

Assisting in the development of strategic alternatives, including the
establishment of long-term goals and objectives and the evaluation of M&A
opportunities; helping to identify acquisition targets and assisting in the
execution of deals and back-end integration.

 

•

Identifying opportunities to improve the overall performance of the firm.

•

Enhancing the overall organizational understanding and knowledge of the firm’s
economics and financials.

 

•

Oversight for real estate and physical facilities management.

•

Other duties as assigned, or if the above duties are materially amended, as
agreed to and consented to by Associate, provided however, that duties ancillary
and incidental to the above shall not require mutual agreement.




CONFIDENTIAL & PROPRIETARY         Exhibit A & B to Employment
Agreement                                                   1

BENEFITFOCUS.COM,
INC.                                                                                                                           (06/2017)

--------------------------------------------------------------------------------

 

EXHIBIT B

 

Benefitfocus.com, Inc.

Compensation Program for Jonathon Dussault

Exhibit B to Employment Agreement dated June 30, 2017.

 

 

1.

Salary: As compensation for services rendered by the Associate, Benefitfocus
shall pay a salary of $ 13,461.54 per pay period (which annualizes to $350,000),
payable in accordance with Benefitfocus’ customary payroll practices as in
effect from time to time. All compensation paid to Associate shall be subject to
withholding for such federal, state and local taxes as Benefitfocus determines
are required to be withheld pursuant to applicable law.

 

 

2.

Annual Review: Annual salary reviews will occur on or around the annual budget
process for Benefitfocus.

 

 

 

3.

2017 Short Term Incentive Program: You are eligible to participate in the
Benefitfocus Short Term Incentive Program at the CFO level, which is 75% of your
base pay, subject to adoption by the Board of Directors from time to time, and
conditioned on achievement of annual performance targets.  For the 2017 plan
year, your STI incentive will be pro-rated based on your start date. This will
be split 50% cash and 50% Performance Share Units (PSUs). The targets for
achieving the Bonus will be the same company targets set for the entire
Executive Management Team as adjusted at the beginning of each year. For the
2017 measurement period, Benefitfocus will guarantee a minimum payout of 50% of
your target, pro-rated as described herein. In general, you must be employed by
Benefitfocus on the date on which a bonus is paid in order to earn and receive
the bonus, except as contemplated by section 8 of this Exhibit B. For the period
from the date of this Agreement until the end of the current fiscal year, your
bonus will be calculated as follows:  first, a bonus will be calculated based on
the achievement of the company targets as if you had been employed for the full
fiscal year; then that amount will be pro-rated based on the number of days
elapsed from the Vesting Start Date (as defined below) until the end of the
fiscal year, as a percentage of the total number of days in the fiscal year.

 

 

4.

Long Term Incentive Program.

 

 

 

a)

During the Employment Term, You shall be eligible to participate in the
Benefitfocus.Com, Inc. 2012 Stock Plan, or any successor plan, subject to the
terms of the Benefitfocus.Com, Inc. 2012 Stock Plan as amended or successor
plan, as determined by the Board or the Compensation Committee, in its sole
discretion.

 

 

 

b)

Initial Restricted Stock Unit Award: In accordance with, and subject to the
Benefitfocus.com, Inc. 2012 Stock Plan, you will receive a one-time grant of
Benefitfocus restricted stock units (RSUs) valued at $2,000,000, measured at the
time of the grant utilizing a 20-day running average (or such other method as
the Board of Directors determines appropriate), and subject to approval by the
board of directors. You will be receiving the formal Annual Award Grant Notice
and accompanying documentation upon your start date. This grant will have a
five-year vesting period, and will be subject to the terms of an RSU award
agreement between you and Benefitfocus.

 

CONFIDENTIAL & PROPRIETARY         Exhibit A & B to Employment
Agreement                                                   2

BENEFITFOCUS.COM,
INC.                                                                                                                           (06/2017)

--------------------------------------------------------------------------------

 

 

 

c)

In accordance with, and subject to the Benefitfocus.com, Inc. 2012 Stock Plan,
you will receive a Long Term Incentive in the form of a one-time RSU grant
valued at $437,500, as of the date of the grant utilizing a 20-day running
average. For the 2017 plan year, your LTI incentive will be pro-rated based on
your start date. For the 2017 measurement period, Benefitfocus will guarantee a
minimum payout of 50% of your target, pro-rated as described herein. You will be
receiving the formal Award Grant Notice and accompanying documentation upon your
start date. This will be granted as follows:

 

 

•

50% RSU’s with a 4 year vesting. The RSUs shall vest 25% on the 1st anniversary
date of the grant and then 25% annually thereafter for three years on the
anniversary date of the grant; and

 

 

•

50% Performance Restricted Stock Units (PRSUs), attainment and award based on
annual company targets, with an upside opportunity to achieve a max grant award
of 150% PRSUs. The PRSUs shall vest 25% on April 1, 2018 and then 25% annually
for three years until fully vested.

 

 

5.

Normal Hours of Work: Full time executive positions are expected to work the
amount of time needed to meet or exceed all job duties and performance
expectations as assigned by the President and CEO.

 

 

6.

Benefits: You are eligible for all Benefitfocus associate benefit programs
including but not limited to Health Insurance, Life Insurance, Disability
Insurance, 401(k) Retirement Program, and more, subject to the terms and
conditions of such programs. Nothing in this Agreement or Compensation Program
alters or limits Benefitfocus’ rights to modify or terminate any such programs
in its sole discretion.

 

 

7.

Paid Time Off and Paid Holidays: Your paid time off will follow the company
schedule, as outlined in the benefit summary, except as to the number of days
allotted to Associate.  Associate shall have Thirty (30) Days of Paid Time Off
per calendar year, pro-rated for 2017 under this Agreement, provided that Paid
Time Off shall not increase unless and until Associate has met the standard
Benefitfocus tenure requirements for the next level of Paid Time Off.

 

 

8.

Severance. Change in Control.Without Cause.For Good Reason

 

 

 

a)

In the event that Benefitfocus or its acquirer terminates your employment
without Cause, or upon your resignation for Good Reason (“trigger event” ) at
the time of or within 12 months of the Change in Control, as defined herein,
then upon your execution of a general release of claims satisfactory to
Benefitfocus or its acquirer within the time allowed for execution (but not more
than 59 days following the termination of employment date), which release is not
revoked by you during any revocation period allowed by law, Benefitfocus or its
acquirer will provide you with the following severance benefits: (i) salary
continuation for a period of twelve (12) months at your then-current rate of
base salary (which shall be paid in substantially equal installments in
accordance with Benefitfocus’ payroll practice, commencing within 30 days after
a Release becomes irrevocable); (ii) annual bonus payable to Associate in a lump
sum (calculated as defined below); (iii) if you are eligible for, elect and
remain eligible for COBRA continuation coverage, Benefitfocus or its acquirer
will pay the same

 

CONFIDENTIAL & PROPRIETARY         Exhibit A & B to Employment
Agreement                                                   3

BENEFITFOCUS.COM,
INC.                                                                                                                           (06/2017)

--------------------------------------------------------------------------------

 

 

percentage of the premium it was paying prior to termination during the period
you are receiving salary continuation and (iv) to the extent the RSU and PSU
awards referenced in this Agreement, or any other stock rights (as that term is
defined in the plan) that have been granted to Associate have not been fully
vested prior to such termination without cause or resignation for good reason,
then upon that trigger event all unvested RSUs, PSUs and Stock Rights shall
immediately vest in full to Associate.  In the event of any conflict or
interpretation issues between clause (iv) of the preceding sentence and the
Plan, or any document setting forth the terms of any such RSU, PSU or Stock
Right, the terms of clause (iv) shall prevail and control.

 

 

 

b)

In the event that Benefitfocus terminates your employment without Cause, or your
resignation for Good Reason, as defined herein, at any time prior to a Change in
Control, as defined herein, then upon your execution of a general release of
claims satisfactory to Benefitfocus within the time allowed for execution (but
not more than 59 days following the termination of employment date), which
release is not revoked by you during any revocation period allowed by law,
Benefitfocus will provide you with the following severance benefits: (i) salary
continuation for a period of twelve (12) months at your then current rate of
base salary, payable at the usual and customary pay periods of the company; (ii)
annual bonus payable to Associate in a lump sum (calculated as defined below);
and (iii) if you are eligible for, elect and remain eligible for COBRA
continuation coverage, Benefitfocus or its acquirer will pay the same percentage
of the premium it was paying prior to termination during the period you are
receiving salary continuation.

 

 

 

c)

Bonus Calculation: The portion of the targeted annual bonus to be paid to
Associate pursuant to this paragraph 8(a) shall be determined as follows: at the
end of the fiscal year during which the termination of Associate's employment
occurs, the Board of Directors shall determine the amount of such bonus that
Associate would have been entitled to if Associate were still employed by
Benefitfocus (assuming for purposes of such calculation that any performance
metrics that were based solely on Associate's individual performance were
achieved at the 100% level). Associate will be entitled to a pro-rated portion
of such amount, calculated based on the number of days of such fiscal years
during which Associate was actually employed by Benefitfocus divided by 365.
Such amount shall be paid to Associate in a lump sum at the same time as bonuses
are paid to the CEO or COO of Benefitfocus, and shall be reduced by such
withholding amounts for taxes as Benefitfocus determines are required to be
withheld.

 

 

 

d)

"Cause" shall mean a reasonable determination by Benefitfocus' board of
directors of any of the following: (i) an act of dishonesty, fraud or
misrepresentation made by Associate in connection with your responsibilities as
an employee that results in a reasonable probability of material injury to
Benefitfocus (whether tangible or reputational); (ii) Associate’s conviction of,
or plea of nolo contendere to, a felony or any crime involving fraud,
embezzlement or any other act of moral turpitude, (iii) Associate’s proven gross
misconduct that results in a reasonable probability of material injury (whether
tangible or reputational) to Benefitfocus; (iv) Associate’s proven unauthorized
use or disclosure of any proprietary information or trade secrets of
Benefitfocus or any other third party to whom Associate owes an obligation of
nondisclosure as a result of Associate’s relationship with Benefitfocus; (v)
Associate’s

 

CONFIDENTIAL & PROPRIETARY         Exhibit A & B to Employment
Agreement                                                   4

BENEFITFOCUS.COM,
INC.                                                                                                                           (06/2017)

--------------------------------------------------------------------------------

 

 

proven willful breach of any material obligations under any material written
agreement, covenant with Benefitfocus, continued failure to substantially
perform his material employment duties or a breach of any fiduciary
responsibility and only after Associate: (A) has received a written demand of
performance or cure from Benefitfocus which specifically sets forth the factual
basis for the Benefitfocus’ reasonable belief that Associate has violated this
Section 8(d)(v); and (B) Associate has failed to cure such non-performance to
Benefitfocus’ reasonable satisfaction within a reasonable period of time, as
agreed upon in good faith by Associate and Benefitfocus. Termination of the
Associate’s employment shall not be deemed to be for Cause unless and until
written notice is provided to the Associate and the Associate is given an
opportunity, together with counsel, to be heard before the Board, such hearing
to occur within 5 business days after notice is provided to Associate. Except
for a failure, breach or refusal which, by its nature, cannot reasonably be
expected to be cured, the Executive shall have five (5) business days from the
delivery of written notice by Benefitfocus within which to cure any acts
constituting Cause; provided however, that, if Benefitfocus reasonably expects
irreparable injury from a delay of five (5) business days, Benefitfocus may give
Associate notice of such shorter period within which to cure as is reasonable
under the circumstances. Benefitfocus may place the Associate on paid leave for
up to 30 days while it is determining whether there is a basis to terminate the
Associate’s employment for Cause, which leave shall not constitute Good Reason.

 

 

 

e)

A “Change of Control” shall be deemed to have occurred if any of the following
conditions have occurred: (i) the merger or consolidation of Benefitfocus with
another entity, where Benefitfocus is not the surviving entity and where after
the merger or consolidation (A) its stockholders prior to the merger or
consolidation hold less than 50% of the voting stock of the surviving entity or
(B) its directors prior to the merger or consolidation are less than a majority
of the directors of the surviving entity; (ii) the sale of all or substantially
all of Benefitfocus’ assets to a third party where subsequent to the transaction
(A) its stockholders hold less than 50% of the stock of said third party or (B)
its directors are less than a majority of the board of directors of said third
party; or (iii) a transaction or series of transactions, including a merger of
Benefitfocus with another entity where Benefitfocus is the surviving entity,
whereby (A) 50% or more of the voting stock of Benefitfocus after the
transaction is owned actually or beneficially by parties who held less than 30%
of the voting stock, actually or beneficially, prior to the transaction(s) or
(B) its board of directors after the transaction(s) or within 60 days thereof is
comprised of less than a majority of Benefitfocus’ directors serving prior to
the transaction(s).

 

 

 

f)

“Good Reason” shall mean the occurrence of any of the following without
Associate’s express written consent: (i) Benefitfocus commits a material breach
of this Agreement which is not remedied by Benefitfocus within fifteen (15) days
of receiving written notice from Associate that specifically sets forth the
factual basis for Associates belief that a material breach has occurred; (ii)
required to report to a person other than the CEO and/or President/COO which
would constitute a material diminution of Associate’s authority, job duties or
responsibilities unless Associate agrees and consents to such change; (iii) a
diminution of Associate’s Base Salary of more than 10% (provided that for
purposes of this section only, a diminution of Associates Base Salary in
connection with an across-the-board salary reduction affecting all senior
executives of Benefitfocus

 

CONFIDENTIAL & PROPRIETARY         Exhibit A & B to Employment
Agreement                                                   5

BENEFITFOCUS.COM,
INC.                                                                                                                           (06/2017)

--------------------------------------------------------------------------------

 

 

shall not be deemed “Good Reason”); (iii) a material diminution in Associate's
responsibilities, authority or duties; or (Iv) a successor to Benefitfocus fails
to assume this Agreement in writing upon becoming a successor or assignee of
Benefitfocus. Associate may not establish "Good Reason" unless he has provided
written notice of the existence of such condition to Benefitfocus within 30 days
of the event constituting such Good Reason, and Benefitfocus fails to reasonably
cure such condition within the 30-day period immediately following receipt of
such notice and Associate terminates his employment within sixty (60) days after
providing written notice of the existence of Good Reason Condition or end of any
cure period, whichever is later.

 

 

 

g)

Noncompete/Nonsolicitation. The receipt of any severance payments or benefits
pursuant to this Section will be subject to Associate not violating the
covenants contained within Section 7, 8, 9 and 10 of the Employment Agreement.
In the event Associate breaches such covenants, Benefitfocus shall, in addition
to all other legal and equitable remedies, have the right to terminate or
suspend all continuing payments and benefits to which Associate may otherwise be
entitled pursuant to this Section 8 without affecting the Associate’s release or
any other obligations under the release agreement.

 

 

 

9.

Application of Internal Revenue Code Section 409A: All provisions of this
Agreement will be interpreted in a manner consistent with Section 409A of the
Internal Revenue Code and the regulations and other guidance thereunder and any
state law of similar effect (collectively “Section 409A”). Notwithstanding
anything to the contrary set forth herein, any payments and benefits provided
under this Exhibit B that constitute “deferred compensation” within the meaning
of Section 409A will not commence in connection with your termination of
employment unless and until you have also incurred a “separation from service”
(as such term is defined in Treasury Regulation Section 1.409A-1(h), unless
Benefitfocus reasonably determines that such amounts may be provided to you
without causing you to incur the additional 20% tax under Section 409A. The
parties intend that each installment of the severance benefits payments provided
for above is a separate “payment” for purposes of Treasury Regulation Section
1.409A-2(b)(2)(i). For avoidance of doubt, the parties intend that payments of
the severance benefits satisfy, to the greatest extent possible, the exemptions
from the application of Section 409A provided under Treasury Regulation Sections
1.409A-1(b)(4), 1.409A-1(b)(5), and 1.409A-1(b)(9). However, if Benefitfocus
determines that the severance benefits constitute “deferred compensation” under
Section 409A and you are, on the termination of service, a “specified employee”
of Benefitfocus, as such term is defined in Section 409A, then, solely to  the
extent necessary to avoid the incurrence of the adverse personal tax
consequences under Section 409A, the timing of the severance benefit payments
will be delayed until the earlier to occur of: (i) the date that is six months
and one day after your separation from service, or (ii) the date of your death
(such applicable date, the “Specified Employee Initial Payment Date”), and
Benefitfocus will (A) pay you a lump sum amount equal to the sum of the
severance benefits payments that you would otherwise have received through the
Specified Employee Initial Payment Date if the commencement of the payment of
the severance benefits had not been so delayed pursuant to this paragraph, and
(B) commence paying the balance of the severance benefits in accordance with the
applicable payment schedules set forth in this Agreement.

 

CONFIDENTIAL & PROPRIETARY         Exhibit A & B to Employment
Agreement                                                   6

BENEFITFOCUS.COM,
INC.                                                                                                                           (06/2017)